Citation Nr: 1759819	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973, and served in the U.S. Army Reserve until February 2007.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In April 2015, the Veteran testified before the RO in a personal hearing.  In September 2017, he testified before the undersigned Veterans Law Judge in a videoconference hearing convened at the RO.  Transcripts of both hearings have been included in the record.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and pertinent evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in April 2017.    


FINDING OF FACT

The Veteran's prostate cancer is as likely as not related to his active military service.  


CONCLUSION OF LAW

Prostate cancer was incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).   



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he developed prostate cancer as the result of his exposure to chemicals during active duty, and during active duty for training while in the U.S. Army Reserve.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).     

The term active service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101 (24) (2012); 38 C.F.R. § 3.6 (a) (2017).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as cancer are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).  However, this evidentiary presumption (in addition to certain others) does not extend to service connection claims based on a period of ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); 38 U.S.C. §§ 101, 1111, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, a service connection finding is warranted for prostate cancer.  

First, private and VA medical evidence establishes that the Veteran had prostate cancer and underwent radical prostatectomy in November 2008.  The diagnosis and history is confirmed most recently in an April 2017 VA compensation examination report.  

Second, the evidence is in equipoise regarding whether the Veteran was exposed to harmful chemicals during service.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Service treatment records and service personnel records document that the Veteran served as a medical laboratory specialist.  He asserts that these duties exposed him to chemicals such as benzene, formalin and formaldehyde.  He also asserts that he was exposed to chemicals in tear gas during training on multiple periods of ACDUTRA.  These assertions are of probative value because the Veteran is competent to report observable matters, such as the chemicals he worked around while performing his duties in army medical laboratories, and while training as an army officer in the reserves.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Third, the evidence addressing medical nexus between service and prostate cancer is in equipoise.  The record contains two opinions addressing this issue.  

One opinion is provided by the April 2017 VA examiner, who found prostate cancer unrelated to the Veteran's service as a medical laboratory specialist (the examiner did not address tear gas exposure).  In support, the examiner stated that, "[t]here is no data in medical literature that exposure to benzene, formalin, formaldehyde, or xylene causes prostate cancer."  This opinion is of limited probative value because it is not explained.  To support his finding, the examiner merely indicated an absence of supportive evidence in medical literature, without explaining how the chemical exposures would not relate to prostate cancer.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The other medical opinion is provided by the Veteran's treating urologist.  In a letter dated in August 2011, the physician stated the following:

The Veteran is a gentleman diagnosed with prostate cancer who I treated with robotic radical prostatectomy in Chicago, IL in November 2008 when I was an attending at the University of Chicago.  As an Army Veteran of 36 years he was exposed to over 20 years of tear gas Chambers (annual trainings) coupled to work as a lab technician during active duty from 1971-1973 and chemical exposures from 1973-2007 as a laboratory officer (exposed to benzene, formalin and formaldehyde).  Unfortunately exposure to such toxins has been demonstrated to have a causal relationship to the development of prostate and other cancers.  This coupled with other of [the Veteran's] occupational work during active duty have significantly increased his likelihood of prostate cancer development.  As a dual boarded and certified urologist (USA and Canada) I strongly believe that [the Veteran's] occupational exposures have played a causal role in his pathology and subsequent outcomes.  

As this opinion is provided by someone presumably familiar with the Veteran's medical history and medical situation, and is fully explained, it is of probative value.  See Bloom, supra.  

Based on the foregoing evidentiary background, the Board cannot find that a preponderance of the evidence is against the claim to service connection.  Rather, the evidence is in equipoise as to whether prostate cancer is related to service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.     


ORDER

Service connection for prostate cancer is granted.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


